Name: Commission Regulation (EC) No 2147/98 of 7 October 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities8. 10. 98 L 271/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2147/98 of 7 October 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 8 October 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 8. 10. 98L 271/2 ANNEX to the Commission Regulation of 7 October 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0707 00 05 052 91,5 999 91,5 0709 90 70 052 99,9 999 99,9 0805 30 10 052 76,3 388 98,6 524 60,9 528 80,0 999 79,0 0806 10 10 052 97,5 064 65,1 400 174,9 999 112,5 0808 10 20, 0808 10 50, 0808 10 90 060 40,3 064 40,3 388 43,2 400 57,2 800 157,6 999 67,7 0808 20 50 052 79,1 064 57,5 999 68,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.